Citation Nr: 0336574	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than July 5, 2000, 
for the award of a total rating based on individual 
unemployability due to service-connected disability.  



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 decision by the RO that granted 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability.  The veteran 
has perfected an appeal regarding the effective date assigned 
for the establishment of the total compensation rating.  



FINDINGS OF FACT

1.  On July 5, 2000, the RO received from the veteran's 
original claim of service connection for several 
disabilities.  This was the first such application received.  

2.  In a January 2002 RO decision, a total rating for 
compensation on the basis of individual unemployability was 
granted.  The effective date assigned for this total rating 
was July 5, 2000.  



CONCLUSION OF LAW

The assignment an effective date earlier than July 5, 2000, 
for the award of a total rating based on individual 
unemployability due to service-connected disability is not 
warranted by operation of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

As will be discussed hereinbelow, earlier effective date 
claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement arose, whichever date is 
later.  The relevant evidence to review is already of record, 
and the veteran does not claim otherwise.  As law rather than 
the facts is controlling in this case, further discussion of 
VCAA is not indicated in this case.  

In any event, the Statement of the Case issued in March 2002 
provided the veteran with the law and regulations pertinent 
to his claim, as well as the dictates of the VCAA.  This 
document provided adequate notification of the information 
necessary to substantiate the claim.  

A review of the record reveals that, on July 5, 2000, the 
veteran filed what was ultimately construed to be a claim of 
service connection for several disabilities, most notably 
diabetes mellitus, as well as a claim for a total rating for 
compensation purposes based on individual unemployability.  

It is pointed out that this July 2000 claim was treated 
initially as one for VA pension; however, in February 2001, 
the RO essentially informed the veteran that as diabetes 
mellitus was to be added to the list of diseases that would 
be service connected if a veteran was exposed to certain 
herbicide agents (and other requirements were met), a claim 
of service connection for this disease would be adjudicated.  

In any event, the Board notes that effective on July 9, 2001, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes) was indeed added to the list of 
diseases contained in 38 C.F.R. § 3.309(e) for which service 
connection may be established on a presumptive (Agent Orange) 
basis.  See 66 Fed. Reg. 23166, 23,168 (2001).  

Thereafter, by a rating action dated in January 2002, service 
connection for multiple disabilities including diabetes 
mellitus and disabilities related to diabetes mellitus was 
established; and, a total rating for compensation purposes 
based on individual unemployability was established.  

The effective date for the award of compensation was July 5, 
2000, the date of the veteran's claim.  The veteran asserts 
that an earlier effective date for the grant of the total 
rating for compensation purposes based on individual 
unemployability is warranted.  

In this regard, it is pointed out that except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase "shall not be earlier than the date of receipt 
of application therefor." 38 U.S.C.A. § 5110(a) (West 2002).  

This statutory provision is implemented by regulations which 
provide that the effective date of an award based on a 
initial claim for compensation is the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  

The effective date of an award based on a claim for an 
increase in disability compensation is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1) (2003).  

In addition, the Board notes that generally, where 
compensation is awarded pursuant to a liberalizing law, the 
effective date of such award shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2003).  In this case, diabetes mellitus - and the 
total rating, which was awarded, essentially, due to the 
veteran's diabetes mellitus - was awarded pursuant to a 
liberalizing regulation.  

It is also pointed out that pursuant to a May 1991 Final 
Stipulation and Order reached by the parties in the United 
States District Court case Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Beverly 
Nehmer, et al. v. United States Veterans Administration, et 
al., hereafter the Nehmer stipulation), it was ordered that 
with regard to any relevant claims (those involving service 
connection for diseases associated with herbicide exposure) 
filed after May 3, 1989, the effective date for beginning 
disability compensation awarded due to any new rules 
promulgated pursuant to the Nehmer decision would be the date 
the claim was filed or the date the veteran became disabled 
or died, whichever was later.  

As such, the effective date assigned for the grant of service 
connection for diabetes mellitus and related disabilities - 
and for the a total compensation rating which was essentially 
related to the veteran's diabetes mellitus - was July 5, 
2000, the date the claim was filed (as opposed to July 9, 
2001, which would be, but for the Nehmer stipulation, the 
appropriate effective date under 38 C.F.R. § 3.114 (a)).  

[For historical purposes, it is noted that in Nehmer, the 
District Court voided all benefit denials under 38 C.F.R. § 
3.311a, the "dioxin" (Agent Orange) regulation, which was 
promulgated under the "Dioxin and Radiation Exposure 
Compensation Standards Act," 38 U.S.C.A. § 1154(a), and 
invalidated that portion of the regulation which denied 
service connection for all other diseases but chloracne.  The 
Court then remanded that case to the VA for revision of the 
regulation in accordance with its ruling.]  

The veteran contends that the effective date for the grant of 
the a total rating for compensation purposes based on 
individual unemployability should be in September 1998, the 
date that the Social Security Administration (SSA) determined 
that he was disabled.  

In his January 2003 Substantive Appeal, he also claims that 
the Nehmer decision dictates that such a date is warranted.  
The veteran submitted a copy of a March 2001 letter from SSA 
with his notice of disagreement in March 2002 as support of 
his contention.  

There is no indication, however, that a claim for any VA 
benefits, to include compensation, was filed or received 
prior to July 5, 2000; there is no applicable provision in 
the law that would allow for an earlier effective date for VA 
disability compensation based on findings made by SSA in 
September 1998 in this case.  

As such, pursuant to the Nehmer stipulation noted above, the 
effective date for the grant of service connection for the 
veteran's diabetes mellitus and related disability, and the a 
total rating for compensation purposes based on individual 
unemployability, was appropriately assigned, and there is no 
legal basis for an effective date earlier than July 5, 2000.  



ORDER

The claim for an effective date earlier than July 5, 2000, 
for the award of a total rating for compensation purposes 
based on individual unemployability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



